Filed 7/6/05 by Clerk of the Court of Appeals

COURT OF APPEALS

STATE OF NORTH DAKOTA







2005 ND App 9







In the Interest of K.N.H., B.S.H., and L.I.H., Children



Lisa Johnson, L.S.W., 		Petitioner and Appellee



v.



Director, Cass County Social 

Services, B.A.E., K.N.H., 

B.S.H., L.I.H., and Richard Edinger, 

Guardian ad Litem, 		Respondents



and



S.F.H., 		Respondent and Appellant









No. 20050018CA







Appeal from the Juvenile Court of Cass  County, East Central Judicial District, the Honorable Douglas R. Herman, Judge.



AFFIRMED.



Per Curiam.



Constance Louise Cleveland (on brief), Assistant State’s Attorney, P.O. Box 3106, Fargo, N.D. 58108-3106, for petitioner and appellee.



Monty Grant Mertz (on brief), P.O. Box 10396, Fargo, N.D. 58106-0396, for respondent and appellant.

Interest of K.N.H.

No. 20050018CA



Per Curiam.

[¶1]	S.F.H. appealed from a juvenile court referee’s findings of fact, conclusions of law, and order terminating his parental rights in K.N.H., B.S.H., and L.I.H., and from the juvenile court’s order approving, adopting, and affirming the juvenile court referee’s findings and conclusions.  We affirm.

[¶2]	On September 16, 2004, a juvenile court referee issued findings of fact and an order terminating S.F.H.’s parental rights in K.N.H., B.S.H., and L.I.H., and placing the children in the legal and physical custody of the Executive Director of the North Dakota Department of Human Services.  On review at S.F.H’s request, a juvenile court judge approved, adopted, and affirmed the referee’s findings and conclusions.  S.F.H. appealed, contending the findings that deprivation is likely to continue, that the children are likely to suffer serious physical, mental, moral, or emotional harm, and that S.F.H. subjected the children to aggravated circumstances under N.D.C.C. § 27-20-02(3)(f)(1), are clearly erroneous, and that the decision to terminate his parental rights is also clearly erroneous.

[¶3]	Under N.D.C.C. § 27-20-32.2, reasonable efforts must be used to keep together or reunite a family unless, under § 27-20-32.2(4), a court “has determined that a parent has subjected a child to aggravated circumstances.”  S.F.H. has challenged the finding of aggravated circumstances.  From our review of the record, we conclude that, under the circumstances, reasonable efforts were made and no additional efforts were necessary.  Thus, we need not further address this issue.

[¶4]	We conclude there is ample evidence of abandonment, of deprivation, of likely continuation of the deprivation, and that the children are suffering or will probably suffer serious physical, mental, moral, or emotional harm supporting the findings of fact on those matters and the decision to terminate S.F.H.’s parental rights, which are affirmed under N.D.R.App.P. 35.1(a)(2).

[¶5]	Bruce Bohlman, S.J.

Everett Nels Olson, S.J.

Benny A. Graff, S.J.